Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The present invention relates generally to multicarrier signal.  Upon further consideration, prior art of record (closest reference – Dore – US 2018/0254937), taking individually or collectively, fails to fairly teach a method and apparatus, as claimed as a whole, including “A method for generating a multicarrier signal formed by multicarrier symbols, wherein the method comprises the following acts performed by a device for generating at least one of said multicarrier symbols:
obtaining N first modulating symbols and N second modulating symbols from a sequence of source symbols, N being a positive integer, said obtaining comprising, for at least one of said source symbols indexed k:
performing a linear combination of a real part, and an imaginary part respectively, of said source symbol indexed k with a real part, and an imaginary part respectively, of one of said source symbols indexed k +/- R, with k being a positive integer and R being positive integer, said linear combination delivering at least one first combined symbol, and at least one second combined symbol respectively,
at least one of said N first modulating symbols, and at least one of said N second modulating symbols respectively, being a function of said at least one first combined symbol, and said at least one second combined symbol respectively;


performing a time-frequency transformation of a set of N input samples obtained from said multicarrier signal, delivering at least N modulating symbols, N being a positive integer; and
estimating at least one source symbol from N first modulating symbols, and N second modulating symbols respectively, obtained from said at least N modulating symbols, said estimating comprising, for at least one of said N first modulating symbols indexed k, and N second modulating symbols indexed k respectively: performing a linear combination of an imaginary part of said modulating symbol indexed k, with a real part of one of said N first modulating symbols indexed k+/- R, and N second modulating symbols indexed k+/- R respectively, with k being a positive integer anti R being a positive integer,
said linear combination delivering a real part, and an imaginary part respectively, of an estimate of said at least one source symbol” in independent claim 7 and similarly 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/           Primary Examiner, Art Unit 2633